Citation Nr: 1508752	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disability, including as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.  

In July 2012, the Board remanded the matters of service connection for a left ankle disability, and a right and left knee disability for additional development.  In a January 2013 rating decision, the RO granted service connection for a right and left knee disability.  This represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.

In July 2012, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran submitted medical evidence after the most recent Supplemental Statement of the Case.  However, as the newly submitted evidence is not pertinent to the issue on appeal, no waiver is needed.  See 38 C.F.R. §§ 20.800; 20.1304(c).  Thus, the Board finds no prejudice to the Veteran in adjudicating the claim.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of service connection for a right hand disability, an eye disability, a heart disability, and a back disability have been raised by the record in an August 2014 statement (available on VBMS), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

A current left ankle disability is not related to service and is not related to a service-connected disability.  


CONCLUSION OF LAW

The Veteran's left ankle disability was not incurred in or aggravated by active military service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
	
Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in June 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate her claim.  The letter further informed the Veteran of her obligations to provide necessary information to assist in her claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination, in August 2012.  The examiner reviewed the case file, examined the Veteran and considered her statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor her representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Here, the record reflects competent and credible evidence of a current disability - namely mild left ankle sprain.  In regard to whether the Veteran had a left ankle injury in service, the Veteran has contended that she experienced pain in her ankle during service.  However, there are no service treatment records to corroborate this event.  The Board notes that the Veteran was treated for a right ankle sprain in February 1982.  Although the Veteran is competent to report symptoms of pain, as will be discussed below, the Board finds the Veteran's statement of left ankle pain in service not credible.  Nevertheless, for the purposes of full consideration of the Veteran's claim, the Board will proceed with a full analysis of the Veteran's claim.

The Veteran was afforded a VA examination in August 2012 where the examiner noted the Veteran's reports of left ankle pain in-service and post-service.  The examiner also reviewed the service treatment records and noted the Veteran's right ankle sprain diagnosis and normal x-ray report.  The Veteran reported that she currently experiences left ankle pain, but has not sought treatment.  She reported that she self medicates with over the counter medications.  

On examination, the examiner noted that the Veteran walks with a normal gait and does not require assistive devices.  There was no evidence of fracture or arthritis of the ankles.  The examiner noted that there were no complaints of left ankle pain in the service treatment records and the Veteran confirmed that there was no specific injury to her left ankle in service.   The examiner opined that the Veteran's mild left ankle strain is not caused or related to military service and not related to the Veteran's service-connected right ankle and bilateral leg strains.  The examiner reasoned that the Veteran was not treated for a left ankle strain in service; had no abnormal gait due to her right ankle strain.

The Board finds this opinion to be of significant probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiner considered the Veteran's statements and medical records and found that the Veteran's left ankle strain was not related to service or the Veteran's service-connected disabilities.  

The Board has considered the Veteran's statements regarding her condition.  The Veteran has vaguely stated that she experienced left ankle pain in service and post-service and has self treated her symptoms.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of left ankle pain after separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  The first credible evidence of left ankle pain was when the Veteran filed her claim for service connection.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment during service or after service.  In fact, at the November 2011 Board hearing, the Veteran admitted that she could not recollect whether she injured her left or right ankle during service.  See Board Hearing Transcript, p, 13.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Veteran is service-connected for a right ankle disability and a bilateral leg disability.  Although the Veteran has not specifically contended that there is connection between her left ankle disability and right ankle or leg disabilities, the RO requested an opinion which addressed any possible connection.  As noted above, the VA examiner found that there was no connection between the Veteran's left ankle strain and her right ankle strain/leg strain.  The Board finds the opinion to be probative in value.  The examiner found that the Veteran did not have an antalgic gait which might cause her to compensate with her left ankle for her right ankle disability or bilateral leg disability.  

Given that the Board has found the unfavorable August 2012 opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a left ankle disability, including as secondary to a service-connected disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


